Sawyer, J.
Since the order of proceeding required seems purely technical, I regret to say, that I shall be compelled to sustain the point as to the jurisdiction. The libel of information in the ease is promoted to recover a line of $500 under title 52, c. 2, Rev. St. U. S. §§ 4499 and 4500, for carrying passengers without complying with the terms of the title.
The point is made, that the district court docs not appear to have acquired jurisdiction, before tiling the libel, by a seizure of the vessel by the collector, or other executive officer of the government. There is no allegation that any seizure was made, and, I understand, none was, in fact, made. A seizure of the vessel before filing the libel is necessary to give jurisdiction. This has been settled by numerous cases. The first appeal in *642admiralty heard by me, when I first came upon the circuit bench, involved this question, and the decree was reversed and the libel dismissed on that ground. See The Fideliter v. U. S., 1 Sawy. 154, and cases cited; and the question of jurisdiction in that case, was not raised in the district court. See also The May, 6 Biss. 243. The statute under which this prosecution is had, as it did in the case of The May, recognizes this order of proceeding — first a seizure, and then the procedure against the vessel. The language is, “and may be seized, and proceeded against by way of libel in any district court of the United States having jurisdiction of the offense.” Section 4499. Section 4496 provides: “All collectors or other chief officers of the customs, and all inspectors within the several districts shall enforce the provisions of this title against all steamers arriving and departing.” The first thing to be done, is for some of these officers to seize the vessel, as smuggled goods for instance, are seized, thereby acquiring jurisdiction. Having thus acquired jurisdiction, by seizure by the proper officers, the proceedings may be had in the district court, to enforce the penalties arising under section 4499.
As before remarked, I regret being obliged to decide the case on this ground, but so the law appears to require. Let the decree be reversed, and the libel dismissed.